

EXHIBIT 10.1


Zions Bancorporation
2016 - 2018 Value Sharing Plan




Objective: The purpose of the 2016 – 2018 Zions Bancorporation Value Sharing
Plan (the “Plan”) is to provide a three year cash incentive plan for selected
members of the senior management team and other key employees of Zions
Bancorporation (the “Company”). It is designed to create long-term shareholder
value by focusing the Participant’s attention on achieving superior results
relative to financial objectives, credit quality and other important initiatives
over a three year period.


Eligibility: Selected key members of the senior management group and other key
managers of the Bank (“Participants”) as determined by the Zions Bancorporation
Board of Directors (the “Board”) or its Compensation Committee (the
“Committee”), or by the Company’s CEO, under authority delegated by the
Committee.


Effective Date: January 1, 2016 through December 31, 2018 (the “Award Period”)
with performance measured over the time period from January 1, 2016 to December
31, 2016 (the “Performance Period”)


Payment of Awards: Subject to limitations enumerated in the “Other
Administrative Provisions” section of the Plan, the incentive awards, if any,
earned under this Plan will be paid within ninety days after the end of the
Award Period.


Plan Administrator: The Plan is to be governed and interpreted by the Committee.


How the Plan Works:


1)
Establishment of Award Fund



An Award Fund will be established, the size of which will be determined by the
Committee. Funding of the Award Fund is contingent upon Zions Bancorporation
achieving its publically communicated targets related to:


•
Total Non-Interest Expenses below $1.58 billion for 2016; and


•
Efficiency Ratio below 66% for 2016 and the low 60’s for 2017.


Failure to achieve both of the targets referenced above could reduce funding (or
eliminate funding altogether) to the extent necessary to achieve both targets
for all of the 2016-2018 Value Sharing Plans (VSPs).




The Committee will assign a quartile rating to the Company’s overall
performance, based upon its performance as measured by the quartile ratings it
achieves for each of six performance categories. The Committee will further
determine, within that quartile rating, whether performance was in the “low,”
“medium,” or “high” range within that quartile, each of which is assigned a
per-unit award value (refer to Appendix II).

The Committee will have the authority to use their informed discretion to modify
the formulaic




--------------------------------------------------------------------------------




per-unit award determinations upward or downward up to 25% (subject to an
aggregate payout cap of $1.20/unit) from the recommended per-unit funding
“markers” assigned to each quartile to better align value determinations with
performance results and risk outcomes.




The six performance categories and their relative weightings include:

1.)
Zions Bancorporation’s Adjusted Pre-tax Pre-Provision Earnings (“PTPP Earnings”)
– 20%;

2.)
Zions Bancorporation’s Net Charge-Offs – 20%;

3.)
Zions Bancorporation’s Adjusted Total Non-Interest Expense – 15%;

4.)
Zions Bancorporation’s Adjusted Non-Interest Income – 15%;

5.)
Zions Bancorporation’s Return on Average Assets (relative to Zions
Bancorporation peer companies) – 15%; and,

6.)
Zions Bancorporation’s Risk Adjusted Net Interest Margin (relative to Zions
Bancorporation peer companies) – 15%.


These metrics are more fully defined in Section 5 and Appendix I.

2)
Participation Units



Each Participant designated by the Committee shall be awarded a specific number
of Participation Units (“Units”), representing a pro-rata claim, in proportion
to the total number of authorized Units, on any Award Fund established under
this Plan during the Award Period.


3)
Initial Nominal Value Determination:



Shortly following the conclusion of the 12-month performance period, the
assigned per-unit value will be multiplied by the total number of units awarded
to each Participant to determine their individual initial nominal award values.


4)
Final Cash Settlement of the Initial Nominal Values:



The initial nominal value amounts granted under this plan are subject to
potential reductions or eliminations, upon the occurrence of certain dramatic
events at the sole discretion of the Committee. Dramatic events would include
(but, not be limited to) the Company or Bank experiencing significant stress due
to severe deterioration in asset quality, earnings, fraud, malfeasance, material
errors or reputational harm during the 24 month deferral period running from
January 1, 2017 to December 31, 2018.
 
The initial nominal value amount, if any, will be settled in cash during the
first quarter of 2019.


5)
Definitions of Factors:



A)Pre-tax Pre-provision (PTPP) Income is defined as the total of the following
items (but, not limited to) during the Performance Period:


Net interest income plus non-interest income, less non-interest operating
expenses
adjusted for the following items:

▪
Equity securities gains (losses)





--------------------------------------------------------------------------------




▪
Fixed income securities gains (losses)

▪
Net impairment losses on investment securities

▪
Debt extinguishment costs

▪
Income and expense associated with FDIC supported loan portfolios

▪
Fair value and nonhedge derivative income (losses)

▪
Provision for unfunded lending commitments

▪
Severance and/or other appropriate restructuring costs

▪
Transactions costs related to matters that result in after-tax benefits for the
Company
Plus or (minus),

Equitable adjustments, as follows:


•
any adjustment deemed necessary by the Committee to normalize PTPP Earnings as a
result of unusual and extraordinary changes in internal cost or income
allocations during the Performance Period resulting from reclassifications or
changes in allocation methodologies which produce material changes in costs or
income which are not offset by a corresponding change in income or costs within
the Company;


•
any other adjustments, which, in the sole discretion of the Committee, are
required to equitably reflect operating performance during the Performance
Period.


B)
Net Charge Offs will be calculated using the net charge-off amounts reflected in
the Bank’s regulatory call reports for the relevant periods.



C)Adjusted Total Direct Expense Total direct expense adjusted for the following:


•
Income and expense associated with FDIC supported loan portfolios

•
Provision for unfunded lending commitments

•
Debt extinguishment costs

•
Severance and/or other appropriate restructuring costs

•
Transactions costs related to matters that result in after-tax benefits for the
Company

    
D)Adjusted Non-Interest Income: Non-Interest Income adjusted for the following:

•
Fair value and nonhedge derivative income (losses)

•
Equity securities gains (losses)

•
Fixed income securities gains (losses)

•
Net impairment losses on investment securities

•
FHLB/Federal Reserve dividends

•
BOLI gains/losses on sales of assets

 
E)Return on Average Assets: Zions Bancorporation Return on Average Assets during
the performance period measured relative to the same metric for Zions
Bancorporation peer companies during the same time period. May include
adjustments deemed appropriate by the Compensation Committee to accommodate
anomalies in liquidity management or other unique events.
          
F)Risk Adjusted Net Interest Margin: Zions Bancorporation Risk-Adjusted Net
Interest Margin defined as Net Interest Margin minus Net Charge-Offs during the
performance period




--------------------------------------------------------------------------------




measured relative to the same metric for Zions Bancorporation peer companies
during the same time period





--------------------------------------------------------------------------------




G)

4)
Other Administrative Provisions



(1)
This is a discretionary Plan governed and interpreted by the Committee, whose
decisions shall be final. The intent of the Plan is to fairly reward
Participants for increasing shareholder value. If any adjustments need to be
made to allow this Plan to accomplish its purpose, the Committee in its sole
discretion can make those adjustments.



(2)
The Committee may, at its sole discretion, alter the terms of the Plan at any
time during an Award Period.



(3)
Participants will not vest in any benefits available under the Plan until any
payments hereunder are made after the conclusion of the Award Period.



(4)
A Participant must be employed by the Company or one of its affiliates at the
time payment is made in order to receive a payout of Participant’s Unit award
and if Participant ceases to be so employed at any time Participant’s Unit award
shall automatically be forfeited and cancelled without consideration and without
further action by Participant; provided, however, that



(i)
In the event of Participant’s termination by the Company or an affiliate or
normal or early retirement, management or, if Participant is a member of the
Executive Management Committee (or “EMC”), the Committee shall have the
discretion to make a “Pro Rata Adjustment” to Participant’s Unit award, provided
further that notwithstanding the foregoing any such adjusted Unit award shall
automatically be forfeited and cancelled without consideration and without
further action by Participant immediately upon (x) Participant’s commencement
of, or agreement to commence, employment with or provision of services (whether
as a director, consultant or otherwise) to another company that is in the
financial services industry unless such employment or provision of services is
specifically approved by management or the Committee, as the case may be, (y)
Participant making any derogatory or damaging statements (verbally, in writing
or otherwise) about the Company or any of its affiliates, the management or the
board of directors of the Company or any affiliate, the products, services or
business condition of the Company or any affiliate in any public way to anyone
who could make those statements public or to customers of, vendors to or
counterparties of the Company or any affiliate, or (z) Participant violating any
duty of confidentiality owed to the Company or its affiliates under the policies
or procedures of the Company and its affiliates, including the Company’s
employee handbook, code of conduct and similar materials, or under federal or
state law, or Participant misappropriating or misusing any proprietary
information or assets of the Company and its affiliates, including intellectual
property rights; and



(ii)
In the event of Participant’s “Termination of Employment” by reason of
Participant’s death or “Disability”, a Pro Rata Adjustment shall be made to
Participant’s unit award.



In the event a Participant’s Unit award is subjected to a “Pro Rata Adjustment”,
Participant (or his/her estate) shall be entitled to receive a pro-rata
incentive payout of his or her Unit award at the conclusion of the Award Period.
This award will be based




--------------------------------------------------------------------------------




upon the Participant’s calculated award for the full Award Period as approved by
the Committee and will be prorated for the number of full calendar quarters
within the Award Period the Participant was engaged as an officer of the Company
or its affiliates prior to Termination of Employment in the circumstances
described above. For purposes of this Plan, the terms “Termination of
Employment,” “Retirement” and “Disability” shall have the meanings assigned to
them in the form of Standard Restricted Stock Unit Award Agreement used by the
Company in making annual equity awards to employees.


(5)
The Company shall retain the right to withhold payment of incentives otherwise
earned under this Plan to any individual Participant or to all Participants as a
group in the event of a significant deterioration in the Company’s or the Bank’s
financial condition, if so required by regulatory authorities, or for any other
reason considered valid by the Board in its sole discretion including but not
limited to those set out in the Company’s Incentive Compensation Clawback Policy
as in effect at any time during or subsequent to the Award Period.



(6)
The terms of this plan are subject to and limited by applicable law, including,
without limitation, the Sarbanes Oxley Act of 2002, the Dodd-Frank Act, and
regulations or guidance issued by the Board of Governors of the Federal Reserve
System or other regulatory agencies.



(7)
Designation as a Participant in the Plan does not create a contract of
employment for any specified time, nor shall such act to alter or amend the
Company’s “at-will” policy of employment.



(8)
In the event a Participant transfers within Zions Bancorporation during the
Award Period, management or, if Participant is a member of the EMC, the
Committee shall have the discretion to maintain such Participant’s full Unit
award under this plan, to divide and allocate such full award between Zions
entities with which Participant has been employed during the Award Period or to
transfer and allocate such award to a single other Zions entity with which
Participant has been employed during the Award Period (and to make corresponding
adjustments to Award Funds).



 
(9)
In the event of a change in control of the Company (as defined in the Company’s
Change in Control Agreements), the Plan will be terminated and payments shall be
made in accordance with the provisions of section 3 (b) of the Change in Control
Agreements, provided that the reference in Section 3(b) to “average annual
growth in Earnings per Share and the average Tangible Return on Equity” shall be
deemed to refer to the award determination methodology set forth in this plan.



(10)
This document is intended to provide a guideline for the creation and
distribution of incentive compensation. Nothing herein creates a contractual
obligation binding on the Board or the Committee, and no Participant shall have
any legal rights with respect to an Award until such Award is distributed.













--------------------------------------------------------------------------------






APPENDIX I






The following is the VSP Scorecard applicable over the Performance Period.


appendixi.jpg [appendixi.jpg]
















--------------------------------------------------------------------------------






APPENDIX II






The following is the VSP funding determination chart to be used by the Board
Compensation Committee


appendixii.jpg [appendixii.jpg]








